 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   MARVIN L. STEWART,                                Case № 2:18-CV-01887-ODW (SKx)
12                        Plaintiff,
13                                                     ORDER GRANTING DEFENDANT’S
            v.                                         PARTIAL MOTION TO DISMISS
14                                                     [20]
     ROBERT WILKIE, ACTING
15   SECRETARY OF VETERANS AFFAIRS
16                        Defendant.
17
18                                     I.   INTRODUCTION
19          Plaintiff Marvin Stewart complains that his employer, Tibor Ruben VA Long
20   Beach Healthcare System, violated the Age Discrimination in Employment Act
21   (“ADEA”), 29 U.S.C. §§ 621 et seq., and Title VII of the Civil Rights Act of 1964
22   (“Title VII”), 42 U.S.C. §§ 2000e et seq., through discrimination and retaliation.
23   Defendant United States Department of Veteran Affairs (“Defendant” or “VA”)
24   moves to partially dismiss Plaintiff’s Third Amended Complaint (“TAC”) (“Motion”).
25   For the reasons discussed below, the Court GRANTS Defendant’s Motion.1 (ECF
26   No. 20.)
27
     1
28    After carefully considering the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
 1                            II.   FACTUAL BACKGROUND2
 2         Marvin Stewart (“Plaintiff”) is at least 61 years old, identifies as Christian, and
 3   is employed by the Tibor Ruben VA Long Beach Healthcare System. (TAC ¶ 4, ECF
 4   No. 17.)   Plaintiff alleges that Defendant retaliated against him by denying him
 5   advancement because of his age or in retaliation, either for prior Equal Employment
 6   Opportunity Commission (“EEOC”) complaints in 2001 and 2005, or for conduct he
 7   asserts is protected under Title VII or the ADEA. (Id. ¶¶ 48–49, 85–86, 94.) Plaintiff
 8   alleges his protected conduct includes his: public reporting in 2008 that the VA
 9   employed “illegal aliens working on construction contracts”; opposition to what he
10   describes as the fraudulent and illegal presidency of Barack Obama; and opposition to
11   President Obama’s “illegal Executive Orders” advancing the “LGBTQ agenda.” (Id.)
12         From 2008 to the present, Plaintiff applied for various positions and promotions
13   and was not selected. (See generally TAC.) Plaintiff either heard nothing in response
14   to his applications or was informed, through subsequent mediations or formal
15   investigations, that he was not selected because he: was not the best qualified; had no
16   current relevant job experience; was not a team player; was argumentative; and was
17   confrontational. (Id. ¶¶ 85–86.) Plaintiff alleges Defendant denied him advancement,
18   not for the above disclosed reasons, but instead because of his age; in retaliation for
19   his prior EEOC complaints; or in retaliation for the above-described conduct. (Id.
20   ¶¶ 71, 72, 85–86, 94.)
21         Plaintiff alleges he exhausted his administrative remedies by filing an EEOC
22   complaint in 2013 for age discrimination and reprisal/retaliation. (Id. ¶ 42, 64–65.) In
23   January 2018, the Administrative Law Judge (“ALJ”) issued a Notice and Order of
24   Intent to Issue Decision Without a Hearing denying Plaintiff’s claims. (Id. ¶ 54, Ex.
25   1.) In February 2018, the EEOC issued a Final Order implementing the ALJ’s Notice
26   and Order as the final decision in the action, and notifying Plaintiff of his Right to
27
     2
28     The facts derive from Stewart’s TAC and well-pleaded allegations are taken as true for the
     purposes of this Motion. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).



                                                  2
 1   Sue. (Id. ¶ 56, Ex. 2.) Plaintiff’s petition for appeal was denied on March 8, 2018,
 2   and his petition for review is pending. (Id. ¶¶ 57–58.)
 3          On March 7, 2018, Plaintiff filed his Complaint in this action. (Compl., ECF
 4   No. 1.) After the parties conferred regarding Defendant’s intended motion to dismiss,
 5   the parties stipulated to allow Plaintiff to amend his Complaint. (Stipulation, ECF
 6   No. 8; see also Order Granting Stipulation, ECF No. 9; First Am. Compl. (“FAC”),
 7   ECF No. 10.) Twice more the parties completed this dance resulting in a Second
 8   Amended Complaint (“SAC”) and Third Amended Complaint (“TAC”).                                 (See
 9   Stipulation, ECF No. 12; Order, ECF No. 13; SAC, ECF No. 14; Stipulation, ECF
10   No. 15; Order, ECF No. 16; TAC.) On August 29, 2018, Plaintiff filed the operative
11   TAC.3 (TAC.) Through his TAC, Plaintiff asserts claims for (1) Age Discrimination
12   under the ADEA; (2) “Retaliation Against Federal Employee For Prior EEOC
13   Activity,” under Title VII; and (3) “Retaliation Against Federal Employee for Filing
14   Complaint,” under Title VII and the ADEA. (Id. ¶¶ 67–77, 78–90, 91–97.)
15          Defendant moves to dismiss Plaintiff’s first claim to the extent Plaintiff seeks to
16   state a claim for retaliation under the ADEA, and Plaintiff’s second and third claims in
17   their entirety. (Mot. 1, ECF No. 20.)
18                                 III.    LEGAL STANDARD
19          A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
20   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
21   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). A
22   claim has facial plausibility, and thus survives a motion to dismiss, when the pleaded
23   factual content allows “the court to draw the reasonable inference that the defendant is
24   liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. To survive a motion to
25   dismiss under Fed. R. Civ. P. 12(b)(6), a plaintiff must plead facts sufficient to “state
26   a claim to relief that is plausible on its face.” Id. (quoting Bell Atl. Corp. v. Twombly,
27
     3
28     An amended complaint supersedes the original such that the original ceases to exist. See Ramirez
     v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).



                                                      3
 1   550 U.S. 544, 570 (2007)). The factual “allegations must be enough to raise a right to
 2   relief above the speculative level.” Twombly, 550 U.S. at 555.
 3         The determination of whether a complaint satisfies the plausibility standard is a
 4   “context-specific task that requires the reviewing court to draw on its judicial
 5   experience and common sense.” Iqbal, 556 U.S. at 679. A court must construe all
 6   “factual allegations set forth in the complaint . . . as true and . . . in the light most
 7   favorable” to the plaintiff. Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir.
 8   2001) (internal quotation marks omitted).       But a court need not blindly accept
 9   conclusory allegations, unwarranted deductions of fact, and unreasonable inferences.
10   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). Although pro
11   se pleadings are to be construed liberally, a plaintiff must present factual allegations
12   sufficient to state a plausible claim for relief. See Hebbe v. Pliler, 627 F.3d 338, 341
13   (9th Cir. 2010). A court may not “supply essential elements of the claim that were not
14   initially pled.” Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1992). A liberal reading
15   cannot cure the absence of such facts. Ivey v. Bd. of Regents of Univ. of Alaska, 673
16   F.2d 266, 268 (9th Cir. 1982).
17         A court is generally limited to the pleadings in ruling on a Rule 12(b)(6)
18   motion, but may consider documents attached to or incorporated by reference in the
19   complaint without converting a motion to dismiss into one for summary judgment.
20   See Lee, 250 F.3d at 688–89.
21                                    IV.   DISCUSSION
22         Defendant argues that Plaintiff fails to state a claim, in whole or in part, as to
23   each claim for retaliation, because the conduct Plaintiff claims is the basis for
24   retaliation is not protected activity under the ADEA or Title VII.
25   A.    First Claim — Age Discrimination
26         Plaintiff asserts a claim for Age Discrimination under the ADEA.            (TAC,
27   ¶¶ 67–77.) Defendant moves to dismiss Plaintiff’s first claim to the extent it can be
28




                                                 4
 1   read as asserting a claim for retaliation under the ADEA because Plaintiff fails to
 2   allege he engaged in any protected activity under the ADEA. (Mot. 3–4.)
 3         “The [ADEA] prohibits employers and labor organizations from discriminating
 4   against older workers with regard to the scope, terms, and conditions of employment.”
 5   Luce v. Dalton, 166 F.R.D. 457, 459 (S.D. Cal. 1996) (citation omitted). The ADEA
 6   “makes it ‘unlawful for an employer . . . to fail or refuse to hire or to discharge any
 7   individual [who is at least 40 years of age] . . . because of such individual’s age.’”
 8   Coleman v. Quaker Oats Co., 232 F.3d 1271, 1280 (9th Cir. 2000) (quoting 29 U.S.C.
 9   §§ 623(a), 631(a)) (alterations in original).
10         The ADEA also specifically protects against retaliation for conduct protected
11   under the Act. 29 U.S.C. § 623(d) (proscribing discrimination against an individual
12   because they “opposed any practice made unlawful by this section” or participated in
13   an investigation or proceeding under the ADEA); see also O’Day v. McDonnell
14   Douglas Helicopter Co., 79 F.3d 756, 763 (9th Cir. 1996) (“Section 623(d) is the
15   ADEA equivalent of the anti-retaliation provision of Title VII”). “To make a prima
16   facie case of retaliation under . . . the ADEA, plaintiff must establish (1) that he
17   engaged in a protected activity; (2) that he suffered an adverse employment decision;
18   and (3) that a causal link exists between the protected activity and the employment
19   decision.”   Whitsitt v. Barbosa, No. CIV S–06–0397 MCE JFM PS, 2007 WL
20   1725487, *3 (E.D. Cal. June 14, 2007) (citing Lyons v. England, 307 F.3d 1092, 1118
21   (9th Cir. 2002)).
22         With respect to Plaintiff’s first claim, Plaintiff alleges that Defendant
23   “discriminated against him based on Prior EEO[C] Activity.” (TAC ¶ 72.) He alleges
24   that, since 2005, Defendant has “refused to put Plaintiff on the Non-Competitive
25   Candidate Referral list.” (Id.) Construing this allegation liberally, Plaintiff intends
26   his 2005 EEOC complaint as the basis for retaliation. The only other reference in
27   Plaintiff’s TAC to the 2005 EEOC complaint alleges that the parties settled his
28   “religious discrimination and reprisal claims” in 2008. (Id. ¶¶ 7–8.) Plaintiff provides




                                                     5
 1   no further information regarding the alleged 2005 EEOC Activity.4 He does not
 2   allege that he opposed Defendant’s discrimination based on age or otherwise bring his
 3   prior complaints within the scope of the ADEA proscription.
 4          Even reading all of Plaintiff’s allegations liberally, Plaintiff fails to state a claim
 5   for retaliation under the ADEA. He alleges Defendant retaliated against him because
 6   he publicly exposed the VA’s employment of “illegal aliens working construction
 7   contracts”; he opposed what he describes as the fraudulent and illegal presidency of
 8   Barack Obama; and he opposed President Obama’s “illegal Executive Orders”
 9   advancing the “LGBTQ agenda.” (Id. ¶¶ 48–49, 85–86, 94.) None of Plaintiff’s
10   conduct concerns unlawful employment discrimination based on age; as such, it is not
11   protected activity under the ADEA. Consequently, Plaintiff fails to state a claim for
12   retaliation under the ADEA.
13          Thus, to the extent Plaintiff attempts to state a claim of age-based retaliation in
14   his first claim, the Court grants Defendant’s Motion.
15   B.     Second Claim — Retaliation under Title VII
16          Plaintiff asserts a second claim for retaliation for “Prior EEOC Activity” under
17   Title VII. (TAC, ¶¶ 78–90.) Defendant moves to dismiss Plaintiff’s second claim in
18   its entirety because Plaintiff fails to allege he engaged in any protected activity under
19   Title VII, as required to state a retaliation claim. (Mot. 4–5.)
20          Title VII prohibits discrimination in employment by employers based on an
21   employee’s race, color, religion, sex, or national origin. See 42 U.S.C. §§ 2000e-
22   2(a)(1), (b), (d), (k), (l). Title VII also prohibits an employer’s retaliation against an
23   employee who has opposed “any practice made an unlawful employment practice by
24   this subchapter, or because he has made a charge, testified, assisted, or participated in
25   any manner in an investigation, proceeding, or hearing under this subchapter.” Lyons,
26
     4
27    Plaintiff’s 2013 EEOC complaint asserting age discrimination and retaliation cannot provide the
     basis for Plaintiff’s retaliation claims here because the 2013 EEOC complaint is the vehicle through
28   which he exhausted his administrative remedies in the instant action. Accordingly, any retaliation
     must have occurred prior to Plaintiff’s 2013 EEOC filing.



                                                      6
 1   307 F.3d at 1118 (quoting 42 U.S.C. § 2000e–3(a)) (emphasis added). Under Title
 2   VII, unlawful employment practices include the following actions based on race,
 3   color, religion, sex, or national origin: failing or refusing to hire or discharge an
 4   individual; classifying an individual in a way that would deprive an employee of
 5   opportunities or adversely affect her status; failing or refusing to provide employment
 6   references; discriminating in admission to apprenticeships or training programs; using
 7   an employment practice that causes a disparate impact; or adjusting or altering
 8   application test scores. 42 U.S.C. §§ 2000e-2(a)(1), (b), (d), (k), (l).
 9         The requirements for establishing a prima facie case of retaliation under Title
10   VII are similar to those under the ADEA. See Stilwell v. City of Williams, 831 F.3d
11   1234, 1246–47 (9th Cir. 2016) (discussing that the ADEA retaliation provision has
12   long been the “equivalent of the anti-retaliation provision of Title VII.”); Hashimoto v.
13   Dalton, 118 F.3d 671, 675 n.1 (9th Cir. 1997) (same). To state a claim of retaliation
14   under Title VII, a plaintiff must establish that “(1) she engaged in activity protected
15   under Title VII, (2) the employer subjected her to an adverse employment decision,
16   and (3) there was a causal link between the protected activity and the employer’s
17   action.” Passantino v. Johnson & Johnson Consumer Prod., Inc., 212 F.3d 493, 506
18   (9th Cir. 2000).
19         With respect to Plaintiff’s second claim, he alleges that he was not selected for
20   positions he applied for in 2012 in retaliation for exposing the illegal aliens employed
21   in construction work, opposing the fraudulent and illegal presidency of Barack
22   Obama, and opposing President Obama’s “illegal Executive Orders that violated
23   Plaintiffs [sic] Religious liberties in advancing the LBGTQ [sic] agenda, in addition to
24   seeking reelection.” (TAC ¶¶ 28–29, 85–86.) These allegations do not articulate
25   opposition to employment practices made unlawful by Title VII (employment
26   practices discriminating against employees based on race, color, religion, sex, or
27   national origin), and thus fail to allege protected activity under Title VII. Even if
28   Plaintiff’s opposition to “illegal Executive Orders that violated Plaintiffs [sic]




                                                  7
 1   Religious liberties in advancing the LBGTQ [sic] agenda” could be construed as
 2   opposition to an “unlawful employment practice,” Plaintiff fails to assert any
 3   nonconclusory allegations that he previously complained of religious employment
 4   discrimination or that Defendant’s support for LGBTQ Pride month somehow
 5   constitutes religious employment discrimination.           Finally, even had Plaintiff
 6   sufficiently alleged protected activity under Title VII, his retaliation claim still falls
 7   short as he fails to allege any causal or temporal link between the “protected activity”
 8   and the alleged retaliation. (See id. ¶¶ 85–86.)
 9         Plaintiff fails to state a claim for retaliation under Title VII that is plausible on
10   its face. Accordingly, the Court grants Defendant’s Motion with respect to Plaintiff’s
11   second claim.
12   C.    Third Claim — Retaliation under Title VII and ADEA
13         Plaintiff asserts a third claim for retaliation for “Filing a Complaint” under both
14   Title VII and the ADEA. (Id. ¶¶ 91–97.) Defendant moves to dismiss Plaintiff’s third
15   claim in its entirety because Plaintiff has failed to allege he engaged in any prior
16   activity protected by Title VII or the ADEA, as required to state a retaliation claim
17   under the respective Acts. (Mot. 5–6.)
18         The requirements for stating a retaliation claim under either the ADEA or Title
19   VII are discussed above.       Plaintiff’s third claim focuses on his opposition to
20   Defendant’s support for LGBTQ Pride month. (TAC ¶¶ 91–97.) Plaintiff fails to
21   allege any protected activity in the allegations specific to his third claim; however, the
22   Court construes Plaintiff’s TAC liberally and reads Plaintiff’s other allegations into
23   his third claim. (See id. ¶¶ 93–94.) Plaintiff opposed Defendant’s hosting of LGBTQ
24   activities during Pride month by emailing memoranda in opposition to his co-workers
25   and supervisors through his work email account, and by emailing and mailing
26   memoranda in opposition to the General Counsel of the Department of Veteran
27   Affairs, among other things. (Id. ¶¶ 30–35, 44–46.) He alleges that the General
28   Counsel of the Department of Veterans Affairs referred his opposition memorandum




                                                 8
 1   to the VA Inspector General, and that doing so constituted retaliation against Plaintiff.
 2   (Id. ¶¶ 35, 93.) He further claims that Defendant’s support of LGBTQ Pride month
 3   constitutes further retaliation against Plaintiff because Defendant “bombard[ed him]
 4   by placards throughout the facility announcing [LGBTQ] activities hosted at [the
 5   facility].” (Id. ¶ 94.)
 6          As with Plaintiff’s conduct discussed above, Plaintiff’s memoranda opposing
 7   LGBTQ activities and placards in the facility do not implicate an employment practice
 8   made unlawful by Title VII or the ADEA, see supra sections A and B, and thus do not
 9   constitute “protected activity” under those Acts. Additionally, Plaintiff’s allegations
10   that Defendant’s support of LGBTQ Pride month “discriminate[d] against Plaintiff’s
11   Religious liberties” are conclusory, do not implicate any employment practice made
12   unlawful by Title VII or the ADEA, and accordingly fail to state a claim for retaliation
13   under either Act. (See TAC ¶ 94.)
14          Plaintiff fails to state a claim for retaliation under Title VII or the ADEA that is
15   plausible on its face. Accordingly, the Court grants Defendant’s Motion with respect
16   to Plaintiff’s third claim.
17   D.     Leave to Amend
18          Where a district court grants a motion to dismiss, it should generally provide
19   leave to amend unless it is clear the complaint could not be saved by any amendment.
20   See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d
21   1025, 1031 (9th Cir. 2008). A court may deny leave to amend when it “determines
22   that the allegation of other facts consistent with the challenged pleading could not
23   possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806
24   F.2d 1393, 1401 (9th Cir. 1986). Thus, leave to amend “is properly denied . . . if
25   amendment would be futile.” Carrico v. City and Cty. of San Francisco, 656 F.3d
26   1002, 1008 (9th Cir. 2011).
27          Here, the allegation of other facts consistent with the TAC could not cure the
28   deficiency.     Plaintiff has amended his complaint three times in response to




                                                  9
 1   Defendant’s proposed motions to dismiss.        Plaintiff refined and developed his
 2   allegations over his four complaints, but the conduct alleged as “protected activity”
 3   has remained consistent. (See Compl.; FAC; SAC; TAC.) Despite the amendments,
 4   Plaintiff still fails to articulate protected activity concerning unlawful employment
 5   practices under Title VII or the ADEA. Further allegations consistent with Plaintiff’s
 6   TAC would not alter this outcome. Accordingly, the Court GRANTS Defendant’s
 7   Motion WITHOUT leave to amend.
 8                                 V.    CONCLUSION
 9         For the reasons discussed above, the Court GRANTS Defendant’s Motion to
10   Partially Dismiss the TAC, WITHOUT LEAVE TO AMEND.                     (ECF No. 20.)
11   Specifically, Plaintiff’s first claim is DISMISSED to the extent it attempts to state a
12   claim for retaliation under the ADEA, and Plaintiff’s second and third claims are
13   DISMISSED in their entirety. Plaintiff’s TAC may proceed as to only Plaintiff’s first
14   claim for Age Discrimination under the ADEA.
15
16         IT IS SO ORDERED.
17
18         March 11, 2019
19
20                                      ____________________________________
21                                               OTIS D. WRIGHT, II
                                         UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28




                                               10
